Citation Nr: 0906578	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served as a member of the Army National Guard 
from August 1978 to January 2006.  His service included 
active duty, active duty for training, and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied service 
connection for right leg and foot disabilities.  In June 
2008, the Veteran testified before the Board at a hearing 
that was held via videoconference from the RO.

In correspondence received from the Veteran in June 2006, the 
Veteran raised a claim of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU).  In addition, at his June 2008 hearing before the 
Board, the Veteran raised a claim of entitlement to an 
increased rating for the radiculopathy of the right lower 
extremity.  The Board refers those claims to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran is service-connected for radiculopathy of the 
right lower extremity.

2.  The Veteran does not have a current diagnosis of a right 
leg or foot disability apart from the radiculopathy.


CONCLUSIONS OF LAW

1.  A claimed right leg disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  A claimed right foot disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to 
additionally include within the definition of active duty any 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6.  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In June 2008 testimony before the Board, the Veteran related 
his right leg and foot complaints to the second surgery he 
underwent in relation to the service-connected back injury he 
sustained while on active duty training in September 2001.  
He stated that while he had had problems with pain and 
numbness in his right leg and foot prior to the surgery, his 
symptoms worsened following the secondary surgery.  He 
described his current symptoms as including throbbing pain 
and a burning sensation with weightbearing, and numbness that 
frequently caused him to stumble, exacerbating his back pain.  
He did not describe any other right leg or foot problems.

Service treatment records, private treatment records, and VA 
clinical records dated to May 2006 demonstrate that the 
Veteran's complaints of pain, burning, and numbness of the 
right lower extremity have been diagnosed as radiculopathy of 
the right lower extremity, secondary to his service-connected 
low back disability.  Those neurological manifestations of 
the low back disability appear to have worsened following the 
second surgical procedure he underwent in effort to relieve 
his low back pain.  The records do not demonstrate that the 
Veteran has been diagnosed with a disability of the right leg 
or foot apart from radiculopathy.

The Veteran is competent to offer testimony regarding the 
nature, frequency, and severity of the observable symptoms of 
his condition.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Veteran is thus competent to report that he 
experiences pain, burning, and numbness of the right lower 
extremity.  He is not, however, competent to diagnose himself 
with a disability other than radiculopathy or establish a 
nexus between an in-service event or injury and a medical 
diagnosis.  Savage v. Gober, 10 Vet. App. 488; Hickson v. 
West, 12 Vet. App. 247 (1999).  Here, the Veteran's current 
complaints of pain, burning, and numbness have been 
determined to be right lower extremity radiculopathy 
secondary to a low back disability.  He has been service-
connected for that disability.  While the Veteran attributes 
his current complaints specifically to the second spinal 
surgery he underwent, it does not appear from a review of the 
record that the Veteran has been diagnosed with any 
additional disability apart from radiculopathy since or in 
relation to that surgery.  It appears that the radiculopathy 
attributable to his low back disability has worsened but not 
that a separate and distinct disability exists.  

Because there is no evidence demonstrating a diagnosis 
distinct from his service-connected radiculopathy, the Board 
finds that a VA examination is not required in this case.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, as 
no disability distinct from the service-connected 
radiculopathy has been diagnosed, service connection for a 
low back disability must, necessarily, be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the claims for 
service connection for right leg and foot disabilities, and 
those claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006 and 
December 2006; and a rating decision in August 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007  statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a right leg disability is denied.

Service connection for a right foot disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


